Citation Nr: 0317950	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-17 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for residuals of an injury to the left scapular 
and shoulder region, with left supraspinatus strain.  

2.  Entitlement to an initial disability rating greater than 
10 percent for cervical strain, with a central disc bulge at 
C4-C5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On September 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  A copy of the veteran's VA vocational 
rehabilitation folder should be ordered 
and associated with his claims file.

2.  After the above development is 
completed, the veteran should be 
scheduled for VA examination by an 
orthopedic surgeon and neurological 
specialist who have not previously seen 
or treated him in order to determine the 
current nature and extent of severity of 
his service-connected neck and left 
shoulder/scapular disabilities.  Any 
further indicated diagnostic tests and 
procedures should be conducted.

The claims file and copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59, must be made available to, and 
thoroughly reviewed by, the examining 
orthopedist and the examining neurologist 
prior to conduction and completion of 
their examinations.  The VA specialists 
should expressly comment in their 
examination reports that the claims file 
was in fact reviewed in conjunction with 
the examination and the veteran's 
relevant medical records have been 
appropriately considered.  They should 
discuss those medical records which they 
deem to be of significance and 
importance.  Any further indicated 
special studies should be conducted.

3.  The VA specialists must make detailed 
and comprehensive findings regarding the 
pain, discomfort, and functional 
limitations or loss, inter alia, produced 
by the service-connected neck disability 
and the service-connected left 
shoulder/scapular disability.  The VA 
physicians must discuss any functional 
loss or limitation due to pain.  A mere 
reporting of the veteran's relevant 
symptomatology is not sufficient.  The 
symptomatology should, instead, be 
related in common and practical terms.

The degree of both the appellant's pain 
and functional limitations or loss 
associated with both service-connected 
disabilities should be quantified - i.e., 
whether they are mild, moderate, severe, 
etc.; the frequency of the neck and left 
shoulder/scapular pain and functional 
limitations should be related.  An 
opinion as to the overall severity of the 
cervical disability should be stated by 
both specialists, as should an opinion 
concerning the overall severity of the 
left shoulder/scapula disability.

Furthermore, the orthopedic surgeon and 
the neurologist should explicitly opine 
as to extent to which, if any, the 
appellant's neck complaints and, 
separately, left shoulder/scapular 
complaints, may be the product of a 
somatoform pain disorder.

4.  The orthopedic surgeon must further 
make neck and left shoulder/scapular 
findings regarding: strain or sprain; 
spasm; tenderness; ligament laxity; 
tendon weakness; muscle atrophy or 
weakness; limitation of motion (including 
pain on motion), relating what 
encompasses normal range-of-motion for 
the neck and shoulder.  The orthopedic 
surgeon must express an opinion as to the 
degree of limitation of motion for both 
the neck and left shoulder; and any other 
pertinent symptoms.

5.  The neurological examiner should 
expressly make findings regarding the 
location, extent, and practical effect of 
nerve involvement, if any, which is 
etiologically related to the appellant's 
neck and left shoulder/scapular 
disabilities.  The neurological examiner 
should expressly declare whether there 
is, and the nature, severity, and 
location thereof, radiation of pain 
and/or numbness from the neck into other 
areas of the veteran's body.

Both examiners should address the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 in their evaluations of the 
veteran's cervical and left 
scapular/shoulder disabilities.  A 
complete and clear rationale for all 
opinions given by these examiners must be 
stated.

6.  Please schedule the veteran for a 
comprehensive VA psychiatric examination 
by a psychiatrist who has not previously 
seen or treated him in order to determine 
the extent to which, if any, his neck 
complaints and, separately, left 
shoulder/scapular complaints, are the 
product of a somatoform pain disorder or 
other psychiatric disorder.  Any 
necessary diagnostic tests and procedures 
are to be undertaken at this time.  

The veteran's claims file must be made 
available to, and thoroughly reviewed by, 
the examining psychiatrist prior to 
conduction and completion of the 
examination.  The VA psychiatrist should 
expressly comment in the examination 
report that the veteran's relevant 
medical records have all been reviewed 
and appropriately considered; and discuss 
those medical records which are deemed to 
be of significance and import.

The Board points out that the veteran has 
before been diagnosed with a somatoform 
pain disorder.  On other occasions, such 
a diagnosis has not been made.  
Accordingly, the VA psychiatric examiner 
must assess the diagnoses and "non-
diagnoses" of a pain disorder that have 
occurred in the past.  

The psychiatrist, at this examination, 
should diagnose all psychiatric 
disabilities, if any, from which the 
veteran presently suffers.  If a 
somatoform pain disorder or other 
disorder is found to exist, an opinion 
must be offered as to the degree to which 
the veteran's neck and left 
shoulder/scapular complaints are related 
to, or the result of, such a disorder.  A 
complete and clear rationale for all 
opinions expressed by the VA examiner 
must be furnished.  If the psychiatrist 
is so disposed, discussion of the 
veteran's with the above orthopedic and 
neurological examiners should be 
undertaken.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





